Citation Nr: 0202698	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  02-00 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for defective hearing of the right ear, and if so, 
whether service connection is warranted. 

2.  Entitlement to a disability evaluation in excess of zero 
percent for defective hearing of the left ear. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from July 1962 to September 
1982.       

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia, (the RO) which denied entitlement 
to an increased rating for defective hearing of the left ear 
and service connection for defective hearing of the right 
ear.    

In an April 1992 rating decision, the RO denied entitlement 
to service connection for defective hearing of the right ear.  
In a letter dated in May 1992, the RO informed the veteran 
that his claim for service connection for defective hearing 
of the right ear was denied.  The veteran did not appeal the 
April 1992 determination and it became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (1992).  Although the 
RO has considered the current claim for service connection 
for defective hearing of the right ear on a de novo basis, 
the Board must initially determine whether new and material 
evidence has been submitted regardless of the RO's actions.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  The Board must 
address the question of new and material evidence in the 
first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  Only 
where the Board concludes that new and material evidence has 
been received does it have jurisdiction to consider the 
merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998).  Thus, the Board will first determine 
whether new and material evidence has been submitted.  If new 
and material evidence has been received, the Board will 
reopen the claim and consider entitlement to service 
connection for defective hearing of the right ear on the 
merits.   

The Board notes that in a June 2001 rating decision, the RO 
denied entitlement to service connection for carpal tunnel 
syndrome and back disability.  The veteran was notified of 
this decision in June 2001.  As of this date, it does not 
appear that the veteran has filed a Notice of Disagreement 
with respect to this rating decision.  Accordingly, those 
issues are not on appeal and will be discussed no further 
herein.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.200, 20.201, 20.202 (2001); Manlincon v. West, 
12 Vet. App. 238 (1999). 


FINDINGS OF FACT

1.  In an unappealed April 1992 rating decision, the RO 
denied a claim of entitlement to service connection for 
defective hearing of the right ear.     

2.  Evidence submitted since the RO's April 1992 decision is 
not cumulative and it does bear directly and substantially 
upon the specific matter under consideration and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
defective hearing of the right ear.  

3.  Sensorineural hearing loss of the right ear was not 
manifested in service or within one year from service 
separation, and is not related to the veteran's period of 
service or the service-connected defective hearing of the 
left ear.  

4.  The service-connected defective hearing of the left ear 
is principally manifested by an average puretone threshold of 
28.5 to 30 decibels with a speech discrimination score of 92 
to 98 percent (numeric designation of hearing impairment I).  



CONCLUSIONS OF LAW

1.  Evidence submitted since the RO's final April 1992 rating 
decision is new and material; thus, the veteran's claim of 
entitlement to service connection for defective hearing of 
the right ear is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156, 20.1103 (2001).

2.  Defective hearing of the right ear was not incurred or 
aggravated in service, may not be presumed to have been 
incurred in service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.385 (2001).  

3.  The criteria for a disability evaluation in excess of 
zero percent for defective hearing of the left ear have not 
been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for defective hearing of the right ear 

Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2001).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2001).

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).







Analysis

Initial Matters

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The definition of new and material evidence has changed, but 
only for claims filed on or after August 29, 2001; this 
appeal is not affected.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).

Discussion

Service connection for defective hearing of the right ear was 
initially denied by the RO in an April 1992 rating decision.  
The RO indicated that the hearing in the veteran's right ear 
was within normal limits according to VA audiology standards.  
The veteran was notified of this decision in May 1992.  He 
did not file a timely appeal.  Thus, the April 1992 rating 
decision became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (2001).

In order to reopen the claim for service connection for 
defective hearing of the right ear, new and material evidence 
must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.

In June 2000, the veteran applied to reopen his claim of 
service connection for defective hearing of the right ear.   

At the time of the April 1992 rating decision, the evidence 
of record included the veteran's service medical records, a 
report from H. Hospital dated in 1990, reports from Dr. G. 
showing treatment from December 1987 to January 1990, and a 
February 1992 VA examination report.    

The evidence submitted since the April 1992 rating decision 
includes VA treatment records dated from May 1999 to April 
2001, a June 2000 private audiological evaluation, and an 
August 2000 VA examination.    

The August 2000 VA examination indicates that on authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
25
45







The Board finds that the August 2000 VA examination report is 
new and material evidence.  This medical evidence establishes 
that the veteran has a hearing disability as defined by VA 
regulations.  38 C.F.R. § 3.385 indicates that for the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater.  The August 
2000 VA examination findings show that the veteran has an 
auditory threshold of 45 decibels in the 4000 hertz 
frequency.  


This evidence was not previously submitted to agency 
decisionmakers.  The Board finds that this medical evidence 
of record bears directly and substantially upon the specific 
matter under consideration, which is whether the veteran has 
impaired hearing in the right ear.  As noted above, the 
reason for the denial of service connection in April 1992 was 
that there was no evidence of hearing disability of the right 
ear as defined by VA regulations.  However, the August 2000 
VA examination report establishes that the veteran currently 
has a hearing disability of the right ear as defined by 
38 C.F.R. § 3.385.  Thus, the Board finds this evidence to be 
new and material evidence and the claim is reopened.

II.  Entitlement to service connection for defective hearing 
of the right ear

Pertinent Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001). 

In cases in which sensorineural hearing loss is involved, 
service connection may be granted if permanent hearing loss 
appeared to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001); Hensley 
v. Brown, 5 Vet. App. 155, 158 (1993). 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2001).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001). 

Duty to Assist

The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).


The VCAA provides that the assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim: (1) The claimant's service medical 
records and, if the claimant has furnished the Secretary 
information sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air service 
that are held or maintained by a governmental entity; and (2) 
Records of relevant medical treatment or examination of the 
claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records.  38 U.S.C.A. 
§ 5103A.


Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Factual Background

Service medical records show that upon retirement examination 
in May 1982, on the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
20
20









A February 1992 VA examination report indicates that on 
authorized audiological evaluation, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
20
30







Speech audiometry yielded a speech recognition score of 96 
percent in the right ear.  The examiner indicated that the 
thresholds were within normal limits with a mild notch at 
4000 hertz bilaterally.  Speech discrimination scores were 
excellent bilaterally.  Speech reception thresholds were in 
agreement with puretones.  Acoustic tympanometry revealed 
normal compliance and normal pressure bilaterally.   

A June 2000 audiological evaluation report indicates that the 
veteran had undergone an audiometric evaluation in May 2000 
and mild sensorineural hearing loss starting at 2000 hertz in 
the right ear was diagnosed.  On the authorized audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
N/A
35







Speech audiometry yielded a speech recognition score of 92 to 
96 percent in the right ear.  The veteran was fitted with 
hearing aids. 

An August 2000 VA examination report reveals that the veteran 
reported that his military, occupational, and recreational 
noise exposure was primarily from basic training and yearly 
range practice which included explosives.  The veteran saw no 
action.  The veteran stated that he worked in personnel 
administration for twenty years.  On the authorized 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
25
45







Speech audiometry yielded a speech recognition score of 94 
percent in the right ear.  The diagnosis was right ear in the 
normal range.  The audiologist stated that based upon the 
audiological results, as the veteran had no further noise 
exposure from the annual range practice and explosives, if 
his hearing deteriorated then it was from a source other than 
his initial employment with the military.  The audiologist 
stated that based upon the current audiological evaluation, 
he saw no reason for amplification.  

Analysis

Initial Matters

After having carefully reviewed the record, the Board has 
concluded that the requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  Specifically, 
VA fulfilled its duty to notify the veteran of the necessary 
information and evidence regarding the claim on appeal.  In a 
June 2000 letter, the RO informed the veteran of the type of 
evidence he needed to submit to substantiate his claim.  The 
RO also requested the veteran to identify medical care 
providers who have treated him for the defective hearing of 
the right ear.  In a February 2001 statement of the case, the 
RO notified the veteran of the pertinent law and regulations 
and advised the veteran of the evidence that was considered 
in the claim.  In a May 2001 letter, in conjunction with 
other service connection claims, the RO notified the veteran 
of the VCAA.  

The Board finds that the RO fulfilled its duty to assist the 
veteran in obtaining evidence.  The veteran's service medical 
records are associated with the claims folder.  The veteran 
was afforded VA audiometric examinations in February 1992 and 
August 2000.  In the August 2000 VA examination report, the 
audiologist rendered a medical opinion as to whether the 
defective hearing of the right ear was related to service.  
The RO obtained recent VA treatment records.  The Board notes 
that the veteran has not identified any other records 
reflecting treatment of the right ear disability.  

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of the claim on appeal and has been accorded the opportunity 
to present evidence and argument in support of the claim; and 
indeed he has done so.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and finds that the development of the claim has 
been consistent with the provisions of the new law.  There is 
sufficient evidence of record to decide the issue of 
entitlement to service connection for defective hearing of 
the right ear.  The Board finds that no reasonable 
possibility exists that any other assistance would aid in 
substantiating the veteran's claim.  Under these 
circumstances, a remand of this matter for further 
development would not avail the appellant or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for re-adjudication 
is required under the VCAA or otherwise. 


Discussion

There is medical evidence which establishes that the veteran 
has hearing loss disability in the right ear as defined by 
38 C.F.R. § 3.385.  The August 2000 audiogram indicates that 
the veteran had an auditory threshold of 45 decibels at 4000 
hertz in the right ear.  The June 2000 audiometric evaluation 
report reflects a diagnosis of mild sensorineural hearing 
loss in the right ear.   

However, there is no competent evidence that associates the 
sensorineural hearing loss of the right ear to service.  
There is no medical evidence that the hearing loss was 
incurred in service.  Service medical records indicate that 
the veteran had normal hearing in the right ear upon entry 
into service and upon discharge from service in September 
1982.  The Board notes that the veteran did not identify any 
pre-2000 treatment for defective hearing of the right ear.  
The medical evidence of record does not establish that 
sensorineural hearing loss of the right ear was manifested 
within the one year after service separation in September 
1982.  Thus, service connection is not warranted on a 
presumptive basis.  The veteran had hearing within normal 
limits upon VA examination in February 1992.  

Review of the record shows that the defective hearing of the 
right ear was first detected in June 2000, 18 years after 
service separation.  There is no medical evidence of record 
which relates the defective hearing of the right ear to the 
veteran's period of service or to the hearing loss of the 
left ear.  In fact, there is probative medical evidence of 
record to the effect that the defective hearing of the right 
ear is not related to noise exposure in service.  The VA 
audiologist, in the August 2000 VA examination report, 
indicated that the defective hearing of the right ear first 
manifested after service.  The audiologist stated that based 
upon the audiological results, as the veteran had no further 
noise exposure from the annual range practice and explosives, 
if his hearing deteriorated then it was from a source other 
than his initial employment with the military.

The Board finds that the VA examiner, as an audiologist, has 
special knowledge in the field of audiology and is competent 
to render a medical opinion as to the etiology and onset of 
sensorineural hearing loss.  In evaluating the probative 
value of medical statements, the Board looks at factors such 
as the health care provider's knowledge and skill in 
analyzing the medical data. See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997). 

The private audiological evaluation report and the VA 
treatment records do not associate or relate the current 
sensorineural hearing loss of the right ear to the veteran's 
period of service.  There is no competent evidence of record 
which shows that the hearing loss may be associated with the 
veteran's period of service.  In Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000), the Federal Circuit indicated 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability.  In the present case, 
the veteran has not submitted evidence of a connection 
between the veteran's service and his hearing loss of the 
right ear.     

The veteran's own assertions that he incurred hearing loss of 
the right ear in service are afforded no probative weight in 
the absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  Although the veteran 
and other lay persons are competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render his opinions as to etiology and 
a medical diagnosis competent.

Therefore, for the reasons discussed above, the Board finds 
that service connection for defective hearing of the right 
ear is not warranted, since there is no evidence of a 
relationship between the current hearing loss and service.  
The Board concludes that the preponderance of the evidence of 
record is against the veteran's claim for service connection 
for defective hearing of the right ear.  The claim is 
therefore denied.  

II.  Entitlement to an increased evaluation for defective 
hearing of the left ear

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992). 

Pertinent regulations provide that an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  These are assigned based on a combination 
of the percent of speech discrimination and the puretone 
threshold average, as contained in a series of tables within 
the regulations.  The puretone threshold average is the sum 
of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85 (2001). 

Factual Background

Service connection for defective hearing of the left ear was 
granted in April 1992.  A zero percent evaluation was 
assigned from September 23, 1991. 

In a June 2000 statement, T.B., an audiologist, indicated 
that the veteran was seen for placement of hearing aids.  It 
was noted that he was previously seen in May 2000 for an 
audiometric evaluation and mild to moderate sensorineural 
hearing loss starting at 2000 hertz in the left ear was 
diagnosed.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
10
10
25
40
45

Speech audiometry revealed speech recognition ability of 92 
to 96 percent in the left ear.  The average puretone 
threshold was 30 decibels.  

An August 2000 VA examination report indicates that on 
authorized audiological evaluation, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
5
10
25
30
50

The average puretone threshold for the left ear was 29 
decibels.  Speech audiometry revealed speech recognition 
ability of 98 percent in the left ear.  The diagnosis was 
mild sensorineural hearing loss for the left ear; the right 
ear was considered to be in the normal range.   

Analysis

Initial Matters: Duty to Assist

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issues on appeal.  
Specifically, VA fulfilled its duty to notify the veteran of 
the necessary information and evidence regarding his claim on 
appeal.  In a February 2001 statement of the case, the RO 
notified the veteran of the pertinent law and regulations.  
The RO also informed the veteran what evidence was 
considered.   

The Board finds that the RO fulfilled its duty to assist the 
veteran in obtaining evidence.  Review of the record reveals 
that the veteran was afforded a VA medical examination in 
August 2000 in order to determine the current severity of his 
disorder.  Relevant VA treatment records have been obtained 
and associated with the claims folder.  

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of the claim on appeal and has been accorded the opportunity 
to present evidence and argument in support of the claim; and 
indeed he has done so.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and finds that the development of the claims have 
been consistent with the provisions of the new law.  Under 
these circumstances, a remand of this matter for further 
development would not avail the veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini, supra.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard, 
supra.  The veteran's claim has been adjudicated by the RO 
under the same statutory and regulatory criteria which must 
be applied by the Board.  Accordingly, the Board does not 
believe that a remand for re-adjudication is required under 
the VCAA or otherwise. 

Discussion

The RO assigned a zero percent evaluation to the veteran's 
service-connected defective hearing in the left ear under the 
provisions of Diagnostic Code 6100.

Under pertinent regulations, an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2001).  The Board 
finds that the August 2000 VA examination was conducted by a 
state-licensed audiologist and all necessary tests were 
performed.  

The August 2000 VA examination shows that the veteran has an 
average puretone threshold of 29 decibels for the left ear, 
with 98 percent speech discrimination.  If impaired hearing 
is service-connected in only one ear, the nonservice-
connected ear will be assigned a designation of I.  See 
38 C.F.R. § 4.85(f).  The only possible interpretation of 
this examination under new regulations is that the veteran's 
hearing loss of the left ear is at level I and the veteran's 
hearing loss in the nonservice-connected right ear is at 
level I.  Therefore, a zero percent rating is warranted under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2001). 

The result is the same when the results of the June 2000 
audiological examination are applied to the schedular 
criteria.  Again, the only possible interpretation is that 
the veteran's left ear hearing loss is a Level I.  Such 
warrants the assignment of a zero percent rating under the 
provisions of Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2001).

In summary, a disability evaluation in excess of zero percent 
is not warranted for the service-connected defective hearing 
of the left ear, for the reasons and bases described above.  
The preponderance of the evidence is against the veteran's 
claim for an increased evaluation and the claim is denied.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
defective hearing of the right ear is reopened and the appeal 
is granted to that extent.   

The claim of entitlement to service connection for defective 
hearing of the right ear is denied.

The claim for a disability evaluation in excess of zero 
percent for defective hearing of the left ear is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

